Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Regarding the independent claims, none of the references disclose a combination of an oven that includes a plurality of walls within a cabinet that defines a chamber, the chamber housing a cooking surface between bottom and top walls, a top heating element above the cooking surface, where preheating is initiated of the heating element, temperature signal(s) is/are received from a sensor in the oven appliance during the preheat activation, initiating cooking activation of the heating element based on a cooking cycle with a time interval predetermined subsequent to determining a preheat threshold, and initiating cooking activation based on the cooking cycle for the time interval.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761